September 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WILLIAMS H. SMITH, JR., Appellant

NO. 14-13-00702-CV                          V.

     AMERICAN GENERAL LIFE INSURANCE CO. AND DISABILITY
     INSURANCE SPECIALIST, LLC AS AGENT AND EMPLOYEE OF
         AMERICAN GENERAL LIFE INSURANCE CO., Appellee
                ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on February 18, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Williams H. Smith, Jr.


      We further order this decision certified below for observance.